Exhibit 10.1

SCHEDULE OF CHANGE IN CONTROL EMPLOYMENT AGREEMENTS

On March 21, 2016, the Registrant entered into a Change in Control Employment
Agreement (the “Agreement”) with Samuel L. Hillard, Vice President, Corporate
Development & Strategy.

In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing the Change in Control Employment Agreement as an
exhibit to this Form 10-Q because it is substantially identical to the Form of
Change in Control Employment Agreement by and between P. H. Glatfelter Company
and certain employees, which is filed as Exhibit 10 (q) to our Form 10-K for the
year ended December 31, 2013.